Order entered September 16, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00067-CV

                              CITY OF MCKINNEY, Appellant

                                               V.

                       EL DORADO LAND COMPANY, LP, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-03745-2009

                                           ORDER
       We GRANT appellant’s September 14, 2015 unopposed motion for extension of time to

file reply brief and ORDER the brief be filed no later than October 6, 2015.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE